Order entered June 28, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00539-CV

                      GARY LEW MAYPOLE, SR., ET AL., Appellants

                                                V.

                 ACADIAN AMBULANCE SERVICE, INC. ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-11335

                                             ORDER
       By letter filed June 14, 2018, court reporter David W. Langford informed the Court he

had not reported any hearings in connection with this appeal and had not been asked to prepare a

reporter’s record. The following day, we directed appellants to file, within ten days, written

verification they had requested the reporter’s record. We cautioned appellants that failure to

comply could result in the appeal being submitted without the record. See TEX. R. APP. P.

37.3(c). To date, appellants have not complied. Accordingly, we ORDER the appeal submitted

without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellants’ brief be filed no later than

July 30, 2018.

                                                        /s/   DAVID EVANS
                                                              JUSTICE